Order entered December 23, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00954-CV

          IN THE INTEREST OF T.J., W.J. AND T.J., CHILDREN

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-30035-2021

                                     ORDER

      This is an appeal involving the termination of parental rights. In all papers

submitted to the Court in such appeals, a minor must be identified only by an alias

such as the minor’s initials. See TEX. R. APP. P. 9.8(a), (b). Appellant filed her

opening brief on December 21, 2022. At pages 25 and 26 of the brief, the children

are improperly identified by their first names. Accordingly, we STRIKE the brief.

We ORDER appellant to file, on or before December 30, 2022, a brief that

identifies the children by their initials in compliance with rule 9.8(b). See id.

9.8(b).

                                            /s/    DENNISE GARCIA
                                                   JUSTICE